DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN107203064A).
Regarding claim 1:
1. A backlight module, comprising a back plate (81), an optical element set (84-86), a wavelength conversion film (83), a light source (Group 80 includes blue light source (not shown), and an ink layer (71), wherein:
the optical element set is disposed on the back plate and has a first surface, a second surface and at least one end surface (fig 1), the first surface faces the back plate and is opposite to the second surface, and the at least one end surface is connected to the first surface and the second surface (fig 1);
the wavelength conversion film is disposed on the back plate (fig 1);


    PNG
    media_image1.png
    359
    651
    media_image1.png
    Greyscale

Examiner notes that Xie does not explicitly show ink layer on end surface, but rather at the perimeter of the second surface. However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the yellow ink on an end surface of the optical element set at it is an obvious variation to forming on the ends of the second surface and would have been expected to perform the same function (improves or avoid frame caused by blue light leak).
Regarding claim 2:
2. The backlight module according to claim 1, wherein the optical element set comprises a diffusion plate (85) and an optical film set (84,86), and the light source is disposed on the back 

Regarding claim 3:
3. The backlight module according to claim 2, wherein the diffusion plate has a first plate surface, a second plate surface and at least one plate end surface, the first plate surface is opposite to the second plate surface, the at least one plate end surface is connected to the first plate surface and the second plate surface, wherein the at least one end surface of the optical element set comprises the at least one plate end surface of the diffusion plate, and the ink layer is disposed on the at least one plate end surface of the diffusion plate (obvious for the same reason as in claim 1).

Regarding claim 4:
4. The backlight module according to claim 2, wherein the optical film set has a first sheet surface, a second sheet surface and at least one sheet end surface, the first sheet surface is opposite to the second sheet surface, the at least one sheet end surface is connected to the first sheet surface and the second sheet surface, wherein the at least one end surface of the optical element set comprises the at least one sheet end surface of the optical element set, and the ink layer is disposed on the at least one sheet end surface of the optical element set (obvious for the same reason as in claim 1).



5. The backlight module according to claim 1, wherein the at least one end surface of the optical element set comprises a first end surface, a second end surface, a third end surface, and a fourth end surface, the first end surface is opposite to the second end surface, the third end surface and the fourth end surface are opposite to each other and are adjacent to and connected to the first end surface and the second end surface, wherein the ink layer is disposed on all of the first end surface, the second end surface, the third end surface, and the fourth end surface (not shown, but obvious form Xie in order to “improves or avoid frame caused by blue light leak”).

6. The backlight module according to claim 1, further comprising a light guide plate (82), disposed between the back plate and the wavelength conversion film, wherein the light guide plate has a light incident surface and a light emitting surface, the light incident surface is adjacent to and connected to the light emitting surface, the light incident surface faces the light source, and the light emitting surface faces the wavelength conversion film (well-known, and Xie teaches the light source can also be on the edge of the lgp; “light source can be one or more, can be distributed in the one side or the multi-lateral of light guide plate”).

7. The backlight module according to claim 1, wherein the ink layer comprises a plurality of patterns or a plurality of ink particles (inherent that the ink layer comprises a plurality of particles, and further, a plurality of particles can itself be considered a plurality of patterns).
Regarding claim 11:


Regarding claim 12:
12. The backlight module according to claim 1, wherein the ink layer is disposed on an entire surface of the at least one end surface of the optical element set (would be an obvious variation to improve or avoid frame caused by blue light leak).

Regarding claim 13:
13. The backlight module according to claim 1, wherein the wavelength conversion film has a first film surface, a second film surface and at least one film end surface, the first film surface is opposite to the second film surface, the at least one film end surface is connected to the first film surface and the second film surface, wherein the ink layer is further disposed on the at least one film end surface of the wavelength conversion film (would be an obvious variation to improve or avoid frame caused by blue light leak).

Regarding claim 14:
14. The backlight module according to claim 1, wherein a color of the ink layer comprises yellow (Yellow ink printing layer, see abstract).


15. The backlight module according to claim 1, wherein the light provided by the light source is blue light (Preferably, the blue light source includes at least one LED light bar, CCFL or EEFL, and at least one described LED Lamp bar, CCFL or EEFL are arranged on the side or many sides of the light guide plate.).

Regarding claim 16:
16. A display device, comprising:
a backlight module, comprising a back plate, an optical element set, a wavelength conversion film, a light source, and an ink layer, wherein:
the optical element set is disposed on the back plate and has a first surface, a second surface and at least one end surface, the first surface faces the back plate and is opposite to the second surface, and the at least one end surface is connected to the first surface and the second surface;
the wavelength conversion film is disposed on the back plate;
the light source is adapted to provide light, and the light is transmitted to the wavelength conversion film and the optical element set; and
the ink layer is disposed on the at least one end surface of the optical element set (See rejection of claim 1); and
a display panel (60: LCD), disposed on a light emitting side of the backlight module.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art of record fails to teach or suggest wherein the first side is adjacent to the light source, areas of the plurality of patterns gradually decrease in a direction from the first side to the second side.
Regarding claim 9, the prior art of record fails to teach or suggest wherein the first side is adjacent to the light source, areas of the plurality of patterns are the same, and a distribution density of the plurality of patterns gradually decreases in a direction from the first side to the second side
Regarding claim 10, the prior art of record fails to teach or suggest wherein the first side is adjacent to the light source, and a distribution density of the plurality of ink particles gradually decreases in a direction from the first side to the second side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875